Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 1 of 19 Page ID #:1



  1   Seth M. Lehrman (SBN 178303)
      seth@epllc.com
  2   EDWARDS POTTINGER LLC
      425 North Andrews Avenue, Suite 2
  3   Fort Lauderdale, FL 33301
      Telephone : 954-524-2820
  4   Facsimile: 954-524-2822
  5   Attorneys for Plaintiff
      David Ulery
  6
  7
  8                            UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10                                    SOUTHERN DIVISION
 11   DAVID ULERY, individually and on              ) CASE NO.
      behalf of all others similarly situated,      )
 12                                                 )
                                   Plaintiff,       ) CLASS ACTION COMPLAINT
 13                                                 )
              v.                                    )
 14
      STUDENT ASSIST PLUS, LLC,                     ) JURY TRIAL DEMANDED
 15                                                 )
                                   Defendant.       )
 16                                                 )
                                                    )
 17                                                 )
                                                    )
 18
 19           Plaintiff, DAVID ULERY (hereinafter “Plaintiff”), brings this class action
 20   under Rule 23 of the Federal Rules of Civil Procedure against Defendant,
 21   STUDENT ASSIST PLUS, LLC (“Defendant”) for its violation of the Telephone
 22   Consumer Protection Act, 47 U.S.C. § 227 (hereinafter “the TCPA”), and the
 23   regulations promulgated thereunder. In support, Plaintiff alleges as follows:
 24
                                  PRELIMINARY STATEMENT
 25
 26      1.        Plaintiff brings this Class Action Complaint for damages, injunctive relief,
 27   and any other available legal or equitable remedies, resulting from the illegal actions
 28
                                                  -1-
                                                                      CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 2 of 19 Page ID #:2



  1   of Defendant in negligently or willfully contacting Plaintiff on Plaintiff’s cellular
  2   telephone, in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227
  3   (“TCPA”), thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon
  4   personal knowledge as to himself and his own acts and experiences, and, as to all
  5   other matters, upon information and belief, including investigation conducted by his
  6   attorneys.
  7       2.    In the course of selling its services, Defendant and/or its agents placed
  8   thousands of calls using pre-recorded messages and/or an artificial voice to
  9   consumers’ phones nationwide in violation of the TCPA.
 10       3.    Plaintiff and each Class Member received unwanted telephone robocalls
 11   from Defendant. Moreover, Plaintiff and Class members’ phone numbers were
 12   registered with the National Do-Not-Call Registry. This lawsuit challenges all calls
 13   that were sent by Defendant to Plaintiff and Class Members from approximately
 14   August 2017, through the date of filing this class action complaint.
 15       4.    “Month after month, unwanted robocalls and texts, both telemarketing and
 16   informational, top the list of consumer complaints received by the [FCC].”1 The
 17   TCPA is designed to protect consumer privacy by, among other things, prohibiting
 18   the making of autodialed or prerecorded-voice calls to cell phone numbers and
 19   failing to institute appropriate do-not-call procedures. 47 U.S.C. § 227(b)(1)(A)(iii);
 20   47 C.F.R. § 64.1200(d).
 21       5.    The TCPA was designed to prevent calls like the ones described within
 22   this complaint, and to protect the privacy of citizens like Plaintiff. “Voluminous
 23   consumer complaints about abuses of telephone technology – for example,
 24   computerized calls dispatched to private homes – prompted Congress to pass the
 25   TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 26
 27
 28   1
          In re Rules & Regs. Implementing the TCPA, 30 FCC Rcd. 7961, ¶ 1 (2015).
                                             -2-
                                                                    CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 3 of 19 Page ID #:3



  1       6.   Additionally, the FCC has explicitly stated that the TCPA’s prohibition on
  2   automatic telephone dialing systems “encompasses both voice calls and text calls to
  3   wireless numbers including, for example, short message service (SMS) calls.”
  4   U.S.C.A. Const. Amend. 5; Telephone Consumer Protection Act of 1991, § 3(a), 47
  5   U.S.C. § 227(b)(1)(A)(iii). Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165 (N.D.
  6   Cal. 2010).
  7       7.   In enacting the TCPA, Congress intended to give consumers a choice as to
  8   how creditors and telemarketers may call them and made specific findings that
  9   “[t]echnologies that might allow consumers to avoid receiving such calls are not
 10   universally available, are costly, are unlikely to be enforced, or place an inordinate
 11   burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this end,
 12   Congress found that:
 13        [b]anning such automated or prerecorded telephone calls to the home,
           except when the receiving party consents to receiving the call or when
 14        such calls are necessary in an emergency situation affecting the health
 15        and safety of the consumer, is the only effective means of protecting
           telephone consumers from this nuisance and privacy invasion.
 16
            Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
 17
      WL 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional findings on
 18
      TCPA’s purpose).
 19
          8.   In an action under the TCPA, a plaintiff must only show that the defendant,
 20
      or someone on the defendant’s behalf, “called a number assigned to a cellular
 21
      telephone service using an automatic dialing system or prerecorded voice.” Breslow
 22
      v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755
 23
      F.3d 1265 (11th Cir. 2014).
 24
                               JURISDICTION AND VENUE
 25
          9.   This Court has federal question subject matter jurisdiction pursuant to 28
 26
      U.S.C. § 1331 and 47 U.S.C. § 227.
 27
 28
                                               -3-
                                                                   CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 4 of 19 Page ID #:4



  1        10. Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2),
  2   because a substantial part of the events or omissions giving rise to the claims in this
  3   case occurred in this District, including Defendant’s transmission and marketing
  4   decisions regarding the unlawful and unwanted calls to Plaintiff which emanated
  5   from this District and their other operations in this District.
  6        11. The Court has personal jurisdiction over Defendant because it conducts
  7   business in this state, maintains a principle place of business in this state, markets its
  8   services within this state, and has availed itself to the jurisdiction of this state by
  9   placing calls to Plaintiff and Class Members from this state and engaging in the
 10   unlawful telemarketing at issue in this state.
 11                                          PARTIES
 12        12. Plaintiff’s domicile is in Colorado Springs, Colorado.
 13        13. Student Assist Plus, LLC is a California company located at 340 East First
 14   Street, #1145, Tustin, CA 92781.
 15        14. Defendant, directly, individual, jointly, and/or in concert with, or through
 16   other persons, entities or agents acting on its behalf, created, approved, conspired to,
 17   agreed to, contributed to, authorized, assisted with, ratified, and/or otherwise caused
 18   all of the wrongful acts and omissions, including the dissemination of the unsolicited
 19   calls that are the subject matter of this Complaint.
 20                               FACTUAL ALLEGATIONS
 21        15. At all times relevant, Plaintiff, and at all times mentioned herein was, a
 22   “person” as defined by 47 U.S.C. § 153 (39).
 23        16. Plaintiff registered his personal cell phone number ending in 7000 on the
 24   National Do-Not-Call Registry on or about February 6, 2008.
 25        17. Defendant is a citizen of the State of California, and at all times mentioned
 26   herein were corporations and “persons,” as defined by 47 U.S.C. § 153(39).
 27        18. At all times relevant Defendant conducted business in the State of
 28   California, within this judicial district.
                                                   -4-
                                                                        CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 5 of 19 Page ID #:5



  1        19. Defendant is a company that engages in the marketing and sales of loan
  2   services to consumers across the country.
  3        20. To increase the sales volume and profits of its student loan consolidation
  4   and refinance services, Defendant and/or its authorized sales agents repeatedly
  5   called thousands of consumers using a pre-recorded message in violation of the
  6   TCPA.
  7        21. Defendant utilizes prerecorded telemarketing calls to market and advertise
  8   Defendant’s business, including at least two (2) calls to Plaintiff on July 15, 2021.
  9        22. Both calls came from spoofed numbers from Plaintiff’s local area, but the
 10   pre-recorded message with an artificial female voice from “Marissa Martin” directed
 11   Plaintiff to call Defendant back at its 949-593-3066 telephone number with approval
 12   code 213005 advertising its student loan forgiveness services.
 13        23. Plaintiff knows the calls utilized a pre-recorded message or artificial voice
 14   because of the sound of the robot’s artificial voice, and the content and sound of the
 15   message was always the same.
 16        24. Defendant and/or their authorized sales agents concealed or “spoofed”
 17   their actual phone number from Plaintiff and Class Members to trick Plaintiffs and
 18   Class Members into answering calls from a local familiar number.
 19        25. Plaintiff eventually called back the 949-593-3066 number to inquire about
 20   the identity of the caller.
 21        26. Plaintiff spoke with a representative who identified himself as Matthew
 22   with agent ID number 206 from Student “Services” Plus. Upon further inquiry about
 23   the company, the representative directed Plaintiff to search “BBB” to learn more
 24   about the company.
 25        27. Upon investigation of Plaintiff and counsel, the true identity of Student
 26   “Services” Plus is Student Assist Plus, which is located in Tustin, CA with a 949
 27   area code.
 28
                                               -5-
                                                                    CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 6 of 19 Page ID #:6



  1        28. All publicly available information, including the BBB (Better Business
  2   Bureau) profile for Student “Services” Plus, indicates that Student Assist Plus is a
  3   student loan consolidation/refinance company that called Plaintiff.
  4        29. The calls were transmitted to Plaintiff’s personal cell phone number ending
  5   in 7000, and within the time period that is relevant to this action.
  6        30. At no time did Plaintiff provide Plaintiff’s cellular number to Defendant
  7   for the purpose of receiving telemarketing calls, nor did Plaintiff consent to receive
  8   such calls in any respect.
  9        31. Plaintiff is the subscriber and a user of the 7000 Number and is financially
 10   responsible for phone service to the 7000 Number, including the cellular costs and
 11   data usage incurred as a result of the unlawful calls made to Plaintiff by Defendant.
 12        32. Through the unsolicited telemarketing calls, Defendant contacted Plaintiff
 13   on Plaintiff’s personal telephone regarding an unsolicited service using “artificial or
 14   pre-recorded voice,” as defined and prohibited by 47 U.S.C. § 227(b)(1)(A).
 15        33. The content of the calls made to Plaintiff and the Class Members show that
 16   they were for the purpose of marketing, advertising, and promoting Defendant’s
 17   business and services to Plaintiff as part of an overall telemarketing strategy.
 18        34. Defendants placed the calls to Plaintiff and Class Members regardless of
 19   whether these individuals had provided express written consent or had registered
 20   their phone numbers on the National Do Not Call Registry.
 21        35. These calls were not for emergency purposes as defined by 47 U.S.C. §
 22   227(b)(1)(A)(i).
 23        36. Plaintiff did not provide Defendant or its agents prior express consent to
 24   receive these messages to his telephone; therefore, the unsolicited messages violated
 25   47 U.S.C. § 227(b)(1).
 26        37. Defendant is and was aware that they are transmitting unsolicited
 27   telemarketing calls to Plaintiff and other consumers without their prior express
 28   consent.
                                                -6-
                                                                     CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 7 of 19 Page ID #:7



  1        38. Other consumers have publicly complained about receiving the same
  2   automated SPAM pre-recorded from Defendant, directing them to call Defendant’s
  3   telephone       number        for       loan      forgiveness        services.     See
  4   https://800notes.com/Phone.aspx/1-949-593-3066 (last visited August 11, 2021)
  5   (various consumers complaining about receiving spoofed pre-recorded calls
  6   directing them to call Defendant with the same artificial voice that called Plaintiff,
  7   “Hi this is Marissa Martin I'm following up regarding your eligibility for loan
  8   forgiveness . . . .” “Same call with same message, phone number, and approval code.
  9   Definitely a scam!”).
 10        39. Plaintiff was damaged by Defendant’s calls. In addition to using Plaintiff’s
 11   residential cellular data, phone storage, and battery life, his privacy was wrongfully
 12   invaded, his seclusion was intruded upon, and Plaintiff has become understandably
 13   aggravated with having to deal with the frustration of repeated, unwanted calls and
 14   messages, forcing him to divert attention away from his work and other activities.
 15   Not only did the receipt of the text messages distract Plaintiff away from his personal
 16   activities, Plaintiff was forced to spend time investigating the calls.
 17        40. To investigate the company responsible for the unwanted, illegal and
 18   unauthorized calls to Plaintiff’s phone, Plaintiff spoke with the Defendant’s
 19   representative and conducted other research. But for Plaintiff’s efforts, Defendant’s
 20   identity would continue to be concealed. Plaintiff ultimately did not qualify for the
 21   Defendant’s services.
 22        41. Plaintiff had no relationship with Defendant prior to these illegal phone
 23   calls.
 24                      LIABILITY FOR CALLS PLACED BY THIRD PARTIES
 25        42. To the extent Defendant outsourced its illegal robocalling, it is still liable
 26   for calls that violate the TCPA.
 27
 28
                                                -7-
                                                                      CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 8 of 19 Page ID #:8



  1        43. On May 9, 2013, the FCC determined that this was not a basis for avoiding
  2   liability within a Declaratory Ruling that held that sellers may not avoid liability by
  3   outsourcing telemarketing:
  4
              [A]llowing the seller to avoid potential liability by outsourcing its
  5           telemarketing activities to unsupervised third parties would leave
  6           consumers in many cases without an effective remedy for
              telemarketing intrusions. This would particularly be so if the
  7           telemarketers were judgment proof, unidentifiable, or located outside
  8           of the United States, as is often the case. Even where third-party
              telemarketers are identifiable, solvent, and amenable to judgment
  9           limiting liability to the telemarketer that physically places the call
 10           would make enforcement in many cases substantially more expensive
              and less efficient, since consumers (or law enforcement agencies)
 11           would be required to sue each marketer separately in order to obtain
 12           relief. As the FTC noted, because “[s]ellers may have thousands of
              “independent” marketers, suing one or a few of them is unlikely to
 13           make a substantive difference for consumer privacy.
 14
 15   May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶37) (internal citations omitted).

 16         44.    Moreover, the May 2013 FCC Ruling rejected a narrow view of TCPA

 17   liability, including the assertion that a seller’s liability requires a finding of formal

 18   actual agency and immediate direction and control over third parties who place a

 19   telemarketing call. Id. at 6587 n. 107.

 20         45.    The May 2013 FCC Ruling states that called parties may obtain

 21   “evidence of these kinds of relationships… through discovery, if they are not

 22   independently privy to such information.” Id. at 6592-593 (¶46). Moreover,

 23   evidence of circumstances pointing to apparent authority on behalf of the

 24   telemarketer “should be sufficient to place upon the seller the burden of

 25   demonstrating that a reasonable consumer would not sensibly assume that the

 26   telemarketer was acting as the seller’s authorized agent.” Id. at 6593 (¶46).

 27         46. Even if Defendant did not personally place the TCPA-violating calls,

 28   Defendant is still liable for the telemarketers’ actions if they took steps to cause or
                                                -8-
                                                                     CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 9 of 19 Page ID #:9



  1   approve the calls to be made, or if the calls were made pursuant to the Defendant’s
  2   actual authority, apparent authority and/or ratification of the calls, and because they
  3   were acting as a joint enterprise or in concert with each other.
  4         47. Defendant authorized its telemarketers and/or employees to generate
  5   prospective customers. Defendant utilized a systematic telemarketing campaign
  6   whereby robocalls were placed in a seamless process to make it appear to Plaintiff
  7   and Class Members that Defendant was calling them directly.
  8         48. Defendant hired, permitted, and enjoyed the benefits of the mass
  9   robocalling.
 10         49. The FCC has explained that its “rules generally establish that the party
 11   on whose behalf a solicitation is made bears ultimate responsibility for any
 12   violations.” See In re Rules & Regulations Implementing the TCPA, CC Docket
 13   No. 92-90, Memorandum Opinion and Order, 10 FCC Rcd 12391, 12397 (13)
 14   (1995).
 15         50. The FCC stated within their January 4, 2008 ruling, that a company on
 16   whose behalf a telephone call is made bears the ultimate responsibility for any
 17   violations.
 18         51. The May 2013 FCC Ruling held that, even in the absence of evidence of
 19   a formal contractual relationship between the seller and the telemarketer, a seller is
 20   liable for telemarketing calls if the telemarketer “has apparent (if not actual)
 21   authority” to make the calls. 28 FCC Rcd at 6586 (34).
 22         52. Defendant requested and sought from its telemarketers to solicit
 23   particular target customer profiles on a mass scale.
 24         53. Defendant specified the criteria of potential customers that would be
 25   most profitable for Defendant to sell to after they had been robocalled.
 26         54. Defendant integrated its systems with its marketers so it could access the
 27   records of people who were called.
 28
                                               -9-
                                                                    CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 10 of 19 Page ID #:10



    1          55. On information and belief, Defendant had access to the sales and
    2   customers generated by the illegal robocalling at issue in this case.
    3          56. The May 2013 FCC Ruling also clarifies circumstances under which a
    4   telemarketer has apparent authority.
    5          57. Defendant authorized its marketers to generate prospective customers for
    6   it.
    7          58. Plaintiff reasonably believed that telemarketer who called him had
    8   received permission and instructions to conduct activity on behalf of Defendant.
    9          59. Further, Defendant ratified the unlawful calls by knowingly accepting
  10    business that originated through illegal robocalls.
  11           60. Despite being on notice of frequent violations, Defendant continues to
  12    work with companies that perform illegal robocalling.
  13           61. By accepting these contacts and relying on them to generate leads and
  14    contacts, Defendant “manifest[ed] assent or otherwise consent[ed]… to act” on
  15    behalf of its telemarketers, as described in the Restatement (Third) of Agency.
  16           62. Defendant further ratified the TCPA violations by knowingly accepting
  17    the benefit of large volume of sales, despite that these sales were generated illegally.
  18           63. Defendant took advantage of the violations by having their salespeople
  19    solicit the prospective customers while turning a blind eye to the way the potential
  20    customer was identified.
  21                            CLASS ACTION ALLEGATIONS
  22          64. Plaintiff brings this class action under Rule 23(a),(b)(2), and(b)(3) of the
  23    Federal Rules of Civil Procedure on behalf of himself and of a similarly situated
  24    “Class” or “Class Members” defined as:
  25
               No Consent Class: All persons in the United States who, within the
  26           four (4) years prior to the filing of this Complaint received a call
  27           containing a pre-recorded message or artificial voice from Defendant
               or anyone on Defendant’s behalf, to said person’s personal telephone
  28
                                                 -10-
                                                                       CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 11 of 19 Page ID #:11



    1         number, advertising Defendant’s services, without the recipients’ prior
    2         express written consent in violation of the TCPA.

    3         Do Not Call Registry Class: All people in the United States who from
    4         four years prior to the filing of this action (1) were called by or on behalf
              of Defendant; (2) more than one time within any 12-month period; (3)
    5         where the person’s telephone number had been listed on the National
    6         Do Not Call Registry for at least thirty days; (4) for the purpose of
              selling Defendants’ products and services; and (5) for whom
    7         Defendants claim (a) it did not obtain prior express written consent, or
    8         (b) it obtained prior express written consent in the same manner as
              Defendant claims it supposedly obtained prior express written consent
    9         to call the Plaintiff.
  10
  11         65. Excluded from the Class is Defendant, and any subsidiary or affiliate of

  12    Defendant, and the directors, officers and employees of Defendant or their

  13    subsidiaries or affiliates, and members of the federal judiciary.

  14         66. This action has been brought and may properly be maintained as a class

  15    action against Defendants pursuant to Rule 23 of the Federal Rules of Civil

  16    Procedure because there is a well-defined community of interest in the litigation and

  17    the proposed Class is easily ascertainable. Plaintiff reserves the right to amend the

  18    Class definition if discovery and further investigation reveal that any Class should

  19    be expanded or otherwise modified.

  20         67. Numerosity: At this time, Plaintiff does not know the exact number of

  21    Class Members, but among other things, given the nature of the claims and that

  22    Defendant’s conduct consisted of standardized campaign calls placed to cellular

  23    telephone numbers, Plaintiff believes, at a minimum, there are greater than forty (40)

  24    Class Members. Plaintiff believes that the Class is so numerous that joinder of all

  25    members of the Class is impracticable and the disposition of their claims in a class

  26    action rather than incremental individual actions will benefit the Parties and the

  27    Court by eliminating the possibility of inconsistent or varying adjudications of

  28    individual actions.
                                                  -11-
                                                                        CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 12 of 19 Page ID #:12



    1        68. Upon information and belief, a more precise Class size and the identities
    2   of the individual members thereof are ascertainable through Defendant’s records,
    3   including, but not limited to Defendant’s calls and marketing records.
    4        69. Members of the Class may additionally or alternatively be notified of the
    5   pendency of this action by techniques and forms commonly used in class actions,
    6   such as by published notice, e-mail notice, website notice, fax notice, first class mail,
    7   or combinations thereof, or by other methods suitable to this class and deemed
    8   necessary and/or appropriate by the Court.
    9        70. Existence and Predominance of Common Questions of Fact and Law:
  10    There is a well-defined community of common questions of fact and law affecting
  11    the Plaintiff and members of the Class. Common questions of law and/or fact exist
  12    as to all members of the Class and predominate over the questions affecting
  13    individual Class members. These common legal and/or factual questions include,
  14    but are not limited to, the following:
  15              a. Whether Plaintiff and Class Members registered a phone number on the
  16                 National Do Not Call Registry;
  17              b. Whether, within the four years prior to the filing of this Complaint,
  18                 Defendant or their agents called (other than a message made for
  19                 emergency purposes or made with the prior express consent of the
  20                 called party) to a Class member using a pre-recorded message or
  21                 artificial voice to any telephone number assigned to a cellular phone
  22                 service;
  23              c. How Defendant obtained the numbers of Plaintiff and Class members;
  24              d. Whether Defendants called Plaintiff and Class Members using
  25                 prerecorded messages or artificial voice;
  26              e. Whether Defendant engaged in telemarketing when they initiated the
  27                 calls which are the subject of this lawsuit;
  28
                                                  -12-
                                                                       CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 13 of 19 Page ID #:13



    1               f. Whether the calls made to Plaintiff and Class Members violate the
    2                  TCPA and its regulations;
    3               g. Whether Defendant willfully or knowingly violated the TCPA or the
    4                  rules prescribed under it;
    5               h. Whether Plaintiff and the members of the Class are entitled to statutory
    6                  damages, treble damages, and attorney fees and costs for Defendant’s
    7                  acts and conduct;
    8               i. Whether Plaintiff and members of the Class are entitled to a permanent
    9                  injunction enjoining Defendant from continuing to engage in its
  10                   unlawful conduct; and
  11                j. Whether Plaintiff and the Class are entitled to any other relief.
  12         71. One or more questions or issues of law and/or fact regarding Defendant’s
  13    liability are common to all Class Members and predominate over any individual
  14    issues that may exist and may serve as a basis for class certification under Rule
  15    23(c)(4).
  16         72. Typicality: Plaintiff’s claims are typical of the claims of the members of
  17    the Class. The claims of the Plaintiff and members of the Class are based on the
  18    same legal theories and arise from the same course of conduct that violates the
  19    TCPA.
  20         73. Plaintiff and members of the Class each received at least one telephone
  21    call, advertising the Defendants’ products or services, which Defendant placed or
  22    caused to be placed to Plaintiff and the members of the Class.
  23         74. Adequacy of Representation: Plaintiff is an adequate representative of
  24    the Class because Plaintiff’s interests do not conflict with the interests of the
  25    members of the Class. Plaintiff will fairly, adequately and vigorously represent and
  26    protect the interests of the members of the Class and has no interests antagonistic to
  27    the members of the Class. Plaintiff has retained counsel competent and experienced
  28    in litigation in the federal courts, TCPA litigation, and class action litigation.
                                                 -13-
                                                                        CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 14 of 19 Page ID #:14



    1        75. Superiority: A class action is superior to other available means for the fair
    2   and efficient adjudication of the claims of the Class. While the aggregate damages
    3   which may be awarded to the members of the Class are likely to be substantial, the
    4   damages suffered by individual members of the Class are relatively small. As a
    5   result, the expense and burden of individual litigation makes it economically
    6   infeasible and procedurally impracticable for each member of the Class to
    7   individually seek redress for the wrongs done to them. Plaintiff does not know of
    8   any other litigation concerning this controversy already commenced against
    9   Defendant by any member of the Class. The likelihood of the individual members
  10    of the Class prosecuting separate claims is remote. Individualized litigation would
  11    also present the potential for varying, inconsistent or contradictory judgments, and
  12    would increase the delay and expense to all parties and the court system resulting
  13    from multiple trials of the same factual issues. In contrast, the conduct of this matter
  14    as a class action presents fewer management difficulties, conserves the resources of
  15    the parties and the court system, and would protect the rights of each member of the
  16    Class. Plaintiff knows of no difficulty to be encountered in the management of this
  17    action that would preclude its maintenance as a class action.
  18         76. Class-Wide Injunctive Relief and Rule 23(b)(2): Moreover, as an
  19    alternative to or in addition to certification of the Class under Rule 23(b)(3), class
  20    certification is warranted under Rule 23(b)(2) because Defendant has acted on
  21    grounds generally applicable to Plaintiff and members of Class, thereby making
  22    appropriate final injunctive relief with respect to Plaintiff and Class Members as a
  23    whole. Plaintiff seeks injunctive relief on behalf of Class Members on grounds
  24    generally applicable to the entire Class in order to enjoin and prevent Defendant’s
  25    ongoing violations of the TCPA, and to order Defendant to provide notice to them
  26    of their rights under the TCPA to statutory damages and to be free from unwanted
  27    calls.
  28
                                                 -14-
                                                                       CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 15 of 19 Page ID #:15



    1                                        COUNT I
    2    VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                                         47 U.S.C. § 227(b)
    3      (Against Student Assist Plus LLC on Behalf of Plaintiff and the No Consent Class)
    4        77. Plaintiff incorporates by reference all of the allegations contained in all of
    5   the above paragraphs 1 through 76 of this Complaint as though fully stated herein.
    6        78.     It is a violation of the TCPA to make “any call (other than a call made
    7   for emergency purposes or made with the prior express consent of the called party)
    8   using . . . an artificial or pre-recorded voice. . .to any telephone number assigned to
    9   a . . . cellular telephone service . . .” 47 U.S.C. § 227(b)(1)(A)(iii).
  10         79.     Defendant, or third parties directed by Defendant – caused to make non-
  11    emergency telephone calls to the cellular telephones of Plaintiff and the other
  12    members of the Class defined above using artificial or pre-recorded voice
  13         80.     These calls were made without regard to whether Defendant had first
  14    obtained express permission from the called party to make such calls. In fact,
  15    Defendant did not have prior express consent to call the cellular phones of Plaintiff
  16    and the other members of the putative Class when its calls were made.
  17         81.     It is a violation of the TCPA “to initiate any telephone call to any
  18    residential telephone line using an artificial or prerecorded voice to deliver a
  19    message without the prior consent of the called party, unless the call is initiated for
  20    emergency purposes. . . .” 47 U.S.C. 227(b)(1)(B).
  21         82.     Defendant, or third parties directed by Defendant – used an artificial or
  22    prerecorded voice to deliver messages to Plaintiff and other Class Members without
  23    prior consent.
  24         83.     Defendant, therefore, violated Sec. 227(b)(2) of the TCPA by initiating
  25    telephone calls while using an artificial or prerecorded voice to deliver non-
  26    emergency telephone calls to the cellular phones of Plaintiff and the other members
  27    of the putative Class without their prior express written consent.
  28
                                                   -15-
                                                                         CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 16 of 19 Page ID #:16



    1        84.       The foregoing acts and omissions of Defendant constitutes numerous
    2   and multiple violations of the TCPA, including but not limited to each and every one
    3   of the above-cited provisions of 47 U.S.C. § 227 et seq.
    4        85.       As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
    5   seq., Plaintiff and the Class are entitled to an award of $500.00 in statutory damages,
    6   for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
    7        86.       At all relevant times, Defendant knew or should have known that its
    8   conduct as alleged herein violated the TCPA.
    9        87.       Defendant knew that it did not have prior express consent to make these
  10    calls, and knew or should have known that its conduct was a violation of the TCPA.
  11         88.       Since Defendant knew or should have known that Plaintiff and Class
  12    Members did not give prior express consent to receive calls using artificial or
  13    prerecorded voice, the Court should treble the amount of statutory damages available
  14    to Plaintiff and members of the Putative Class pursuant to section 227(b)(3) of the
  15    TCPA
  16         89.       As a result of Defendant knowing and/or willful violations of 47 U.S.C.
  17    § 227(b), Plaintiff and the Class are entitled to an award of $1,500.00 in statutory
  18    damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
  19         90.       Plaintiff and the Class are also entitled to and seek injunctive relief
  20    prohibiting such conduct in the future.
  21               WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and
  22    the Class members relief against Defendant, as set forth in the Prayer for Relief
  23    below.
  24                                         COUNT II
                                   VIOLATION OF THE TCPA
  25                                       47 U.S.C. § 227
                   (Against Student Assist Plus LLC on Behalf of Plaintiff and the
  26                                Do Not Call Registry Class)
  27         91.       Plaintiff incorporates by reference all of the allegations contained in

  28    paragraphs 1 through 76 of this Complaint as though fully stated herein.
                                              -16-
                                                                      CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 17 of 19 Page ID #:17



    1        92.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c),
    2   provides that “[n]o person or entity shall initiate any telephone solicitation” to “[a]
    3   residential telephone subscriber who has registered his or her telephone number on
    4   the national do-not-call registry of persons who do not wish to receive telephone
    5   solicitations that is maintained by the federal government.”
    6        93.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are
    7   applicable to any person or entity making telephone solicitations or telemarketing
    8   calls to wireless telephone numbers.”2
    9        94.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall
  10    initiate any call for telemarketing purposes to a residential telephone subscriber
  11    unless such person or entity has instituted procedures for maintaining a list of
  12    persons who request not to receive telemarketing calls made by or on behalf of that
  13    person or entity.”
  14         95.     Any “person who has received more than one telephone call within any
  15    12-month period by or on behalf of the same entity in violation of the regulations
  16    prescribed under this subsection may” may bring a private action based on a
  17    violation of said regulations, which were promulgated to protect telephone
  18    subscribers’ privacy rights to avoid receiving telephone solicitations to which they
  19    object. 47 U.S.C. § 227(c).
  20         96.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to
  21    be initiated, telephone solicitations to telephone subscribers such as Plaintiff and the
  22    Do Not Call Registry Class members who registered their respective telephone
  23    numbers on the National Do Not Call Registry, a listing of persons who do not wish
  24    to receive telephone solicitations that is maintained by the federal government.
  25
  26
        2
  27     . Rules and Regulations Implementing the Telephone Consumer Protection Act of
        1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003)
  28    Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                -17-
                                                                       CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 18 of 19 Page ID #:18



    1        97.      Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do
    2   Not Call Registry Class received more than one telephone call in a 12-month period
    3   made by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described
    4   above.
    5        98.      As a result of Defendant’s conduct as alleged herein, Plaintiff and the
    6   Do Not Call Registry Class suffered actual damages and, under section 47 U.S.C. §
    7   227(c), are entitled, inter alia, to receive up to $500 in damages for such violations
    8   of 47 C.F.R. § 64.1200.
    9        99.      To the extent Defendant’s misconduct is determined to be willful and
  10    knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
  11    statutory damages recoverable by the members of the Do Not Call Registry Class.
  12          WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and the
  13    Class relief against Defendant, as set forth in the Prayer for Relief below.
  14                                  PRAYER FOR RELIEF
  15          WHEREFORE, Plaintiff requests that the Court enter judgment in his favor
  16    and in favor of the class, against Defendant for:
  17               a. An order certifying this case as a class action, certifying Plaintiff as
  18                  representative of the Class, and designating Plaintiff’s counsel as Class
  19                  counsel;
  20               b. Statutory damages of $500 per call in violation of the TCPA;
  21               c. Willful damages at $1,500 per call in violation of the TCPA;
  22               d. A declaration that Defendant’s practices described herein violate the
  23                  Telephone Consumer Protection Act, 47 U.S.C. § 227(b)(1)(A)(iii);
  24               e. An injunction prohibiting Defendant from using prerecorded messages
  25                  and/or artificial voice to call numbers assigned to cellular telephones
  26                  without the prior express written consent of the called party;
  27               f. An injunction prohibiting Defendant from calling any individual whose
  28                  number appears on the National Do Not Call Registry;
                                               -18-
                                                                      CLASS ACTION COMPLAINT
Case 8:21-cv-01371-CJC-ADS Document 1 Filed 08/20/21 Page 19 of 19 Page ID #:19



    1           g. Reasonable attorney’s fees and costs; and
    2           h. Such further and other relief as this Court deems reasonable and just.
    3
                                DEMAND FOR JURY TRIAL
    4
             Plaintiff demands a trial by jury.
    5
    6   DATED: August 20, 2021            EDWARDS POTTINGER LLC

    7                                     By: /s/ Seth M. Lehrman
    8                                         Seth M. Lehrman
                                              Attorneys for Plaintiff
    9                                         David Ulery

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                  -19-
                                                                    CLASS ACTION COMPLAINT
